Citation Nr: 1620878	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2014, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.

The Veteran testified at a Board hearing in March 2015; the transcript is of record.


FINDINGS OF FACT

1.  The record is at least in equipoise as to whether the Veteran's current bilateral hearing loss was manifested during the Veteran's period of active service. 

2.  The record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993).

The Veteran claims hearing loss and tinnitus due to in-service noise exposure.  His military occupational specialty (MOS) was aviation structural mechanic in the United States Navy.  

The Veteran testified that he worked in the aviation sector with airplanes engines and he did not wear ear protection.  03/27/2015 VBMS entry, Correspondence at 3-4.  He worked in the aviation industry following service but reports that he wore ear protection.  Id. at 4.  Recreational exposure included snowmobiling and hunting with ear protection.  Id. at 5.  With regard to tinnitus, he recalled a 1965 in-service incident on Whidbey Island which resulted in ringing in his ears.  Id. at 6.  

A June 1969 examination conducted for separation purposes reflects a whispered voice test of 15/15; no audiometric testing was conducted. 02/06/2014 VBMS entry, STR-Medical at 27.  

In December 2013, the Veteran underwent a VA examination.  The Veteran reported that he served aboard the USS America in flight operations; no hearing protection device (HPD) was used.  Post-service, he worked as an aircraft mechanic and used HPD.  Recreational noise was from hunting and snow machines; he is a right handed shooter.  He denied a history of ear infections, otalgia, vertigo, family history of hearing loss, and head injury.  Sensorineural hearing loss was diagnosed in both ears.  The examiner found that there was no permanent positive threshold shift greater than normal measurement variability at any frequency for both the left and right ears.  With regard to tinnitus, the Veteran reported that he noticed ringing in his ears initially in the summer of 1966 while stationed on Whidbey Island.  He reported that A-3 bombers had no acoustic muffling on the jet engines which were "screaming."  He did not have HPD.  The examiner found that his tinnitus was due to his hearing loss.

The evidence of record establishes that the Veteran had noise exposure during his active service consistent with the circumstances of such service.  Additionally, there is post-service competent evidence of hearing loss and tinnitus.  As such, the first two elements of service connection are established.  Turning to the third element, the 2013 VA examiner appeared to provide a negative etiological opinion pertaining to the Veteran's hearing loss in light of the lack of a permanent positive threshold shift greater than normal measurement variability at any frequency.  

Despite the fact that the Veteran submitted his claim for compensation many years after separation from service and there are no post-service treatment records reflecting hearing loss and tinnitus, the Board finds the Veteran's assertions of in-service hearing loss and ringing in his ears to be consistent with his MOS in service.  The Veteran is competent to attest to problems with hearing and ringing in his ears, and the Board finds these assertions to be credible as well.  Moreover, the Veteran specifically reported experiencing ringing in his ears during service in 1965 or 1966.  In light of the Veteran's in-service noise exposure, the fact that he did not wear hearing protection during service, and the fact that he reports experiencing ringing in his ears during service, the Board finds the evidence is in equipoise with respect to whether his bilateral hearing loss and tinnitus are related to his active service.  Furthermore, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  
See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health (Oct. 4, 1995); 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the third element of service connection has been established and service connection is warranted for hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


